UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 June 9, 2014 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: CPG Carlyle Private Equity Fund, LLC Registration No:811-22763 Filing pursuant to Rule 30b2-1 and Section 24(b) of the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-named registrant (the “Fund”) and pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Fund’s Form N-CSR for the period ended March 31, 2014.Any questions regarding this filing may be directed to the undersigned at the telephone number provided above. Sincerely, /s/Benjamin D. Schmidt Benjamin D. Schmidt Assistant Vice President Fund Administration Encl.
